EXHIBIT 10.5

Warrant to Purchase 80,631,353 shares
Of Common Stock

THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND MAY
NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT
OR AN EXEMPTION FROM SUCH REGISTRATION.

WARRANT TO PURCHASE COMMON STOCK
OF
VYCOR MEDICAL, INC.

          This certifies that, for value received, [Heather Vinas/Kenneth T.
Coviello] and his/her registered assigns (“Holder”) is entitled, subject to the
terms set forth below, to purchase from VYCOR MEDICAL, INC., a Delaware
corporation (the “Company”), 80,631,353 shares of the Common Stock of the
Company, upon surrender hereof, at the principal office of the Company referred
to below, with the Notice of Exercise form attached hereto (the “Notice of
Exercise”) duly executed, and simultaneous payment therefor in lawful money of
the United States as hereinafter provided, at the Exercise Price as set forth in
Section 2 below. The number, character and Exercise Price of such shares of
Common Stock are subject to adjustment as provided below. The term “Warrant” as
used herein shall include this Warrant and any warrants delivered in
substitution or exchange therefor as provided herein.

1. Term of Warrant. Subject to the terms and conditions set forth herein, this
Warrant shall be exercisable, in whole or in part, during the term commencing on
the date hereof (“Initial Exercise Date”) and ending at 5:00 p.m., Eastern Time,
on the five-year anniversary of the Initial Exercise Date, and shall be void
thereafter.

          2. Exercise Price. The Exercise Price at which this Warrant may be
exercised shall be $0.00717 per share of Common Stock, as adjusted from time to
time pursuant to Section 12 hereof.

          3. Exercise of Warrant.

               3.1 Vesting. The Warrants shall vest in three (3) installments as
follows:

 

 

 

 

a.

The first vesting of 16,450,066 Warrants shall occur simultaneous with the
Closing of the Company’s Recapitalization transaction with Fountainhead Capital
Management Limited. These vested warrants shall be retained by Vycor and
transferred to Holder in 12 equal monthly installments on the first day of each
calendar month commencing January 1, 2010. Upon termination of the Holder’s
employment with Vycor, Holder shall be entitled to retain all Warrants
transferred to the Holder prior to such termination of employment, which may be
exercised at any time within the term of this Warrant.

 

 

 

 

b.

The second vesting of 32,090,643 Warrants will be eligible to occur as of
December 31, 2010 as long as Holder remains in the employ of Vycor, based on the
achievement of agreed metrics in a budget prepared by the Company and agreed by
Fountainhead Capital Management Limited for the fiscal year ending December 31,
2010.


--------------------------------------------------------------------------------




 

 

 

 

c.

The third vesting of 32,090,643 Warrants will be eligible to occur as of
December 31, 2011 as long as Holder remains in the employ of Vycor, based on the
achievement of agreed metrics in a budget prepared by the Company and agreed by
Fountainhead Capital Management Limited for the fiscal year ending December 31,
2011.

 

 

 

 

d.

Subject to the terms of subparagraph e, below, under no circumstances shall any
Warrants be exercisable until January 1, 2011.

 

 

 

 

e.

Should the Company (i.e. the entire company or substantially all of its assets)
be sold prior to the full vesting of the Warrants, all unvested Warrants shall
immediately vest and become exercisable according to their terms.

 

 

 

 

f.

The right to exercise any Warrants granted hereunder shall expire sixty days
following the voluntary cessation of the Holder’s employment with the Company.

               3.2 Notice of Exercise. The purchase rights represented by this
Warrant are exercisable by the holder in whole or in part, but not for less than
1,000 shares at a time (or such lesser number of shares which may then
constitute the maximum number purchasable; such number being subject to
adjustment as provided in Section 12 below), at any time, or from time to time,
during the term hereof as described in Section 1 above, by the surrender of this
Warrant and the Notice of Exercise duly completed and executed on behalf of the
Holder, at the office of the Company (or such other office or agency of the
Company as it may designate by notice in writing to the Holder at the address of
the Holder appearing on the books of the Company), upon payment in cash or by
federal funds wire transfer to the Company of the purchase price of the shares
to be purchased.

               3.3 Issuance of Stock. This Warrant shall be deemed to have been
exercised immediately prior to the close of business on the date of its
surrender for exercise as provided above, and the person entitled to receive the
shares of Common Stock issuable upon such exercise shall be treated for all
purposes as the holder of record of such shares as of the close of business on
such date. As promptly as practicable on or after such date and in any event
within ten (10) days thereafter, the Company at its expense shall issue and
deliver to the person or persons entitled to receive the same a certificate or
certificates for the number of shares issuable upon such exercise. In the event
that this Warrant is exercised in part, the Company at its expense will execute
and deliver a new Warrant of like tenor exercisable for the number of shares for
which this Warrant may then be exercised.

          4. No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. In lieu of any fractional share to which the Holder would otherwise be
entitled, the Company shall make a cash payment equal to the Exercise Price
multiplied by such fraction.

          5. Cashless Exercise. To the extent permitted by the Company, the
Holder may exercise this Warrant on a cashless basis in exchange for other
securities of the Company bearing a value equal to the difference between the
Exercise Price and the then market value of the shares underlying this Warrant.

          6. Replacement of Warrant. On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this warrant and, in the case of loss, theft or destruction, on delivery of an
indemnity agreement reasonably satisfactory in form and substance to the Company
or, in the case of mutilation, on surrender and cancellation of this Warrant,
the Company at its expense shall execute and deliver, in lieu of this Warrant, a
new warrant of like tenor and amount.

          7. Rights of Shareholders. Subject to Sections 10 and 12 of this
Warrant, the Holder shall not be entitled to vote or receive dividends or be
deemed the holder of Common Stock or any other securities of the Company that
may at any time be issuable on the exercise hereof for any purpose, nor shall
anything contained herein be construed to confer upon the Holder, as such, any
of the rights of a stockholder of the Company or any right to vote for the
election of directors or upon any matter submitted to shareholders at any
meeting thereof, or to give or withhold consent to any corporate action

-2-

--------------------------------------------------------------------------------



or to receive notice of meetings, or to receive dividends or subscription rights
or otherwise until the Warrant shall have been exercised as provided herein.

          8. Transfer of Warrant.

               8.1 Warrant Register. The Company will maintain a register (the
“Warrant Register’’) containing the names and addresses of the Holder or
Holders. Any Holder of this Warrant or any portion thereof may change his or her
address as shown on the Warrant Register by written notice to the Company
requesting such change. Any notice or written communication required or
permitted to be given to the Holder may be delivered or given by mail to such
Holder as shown on the Warrant Register and at the address shown on the Warrant
Register. Until this Warrant is transferred on the Warrant Register of the
Company, the Company may treat the Holder as shown on the Warrant Register as
the absolute owner of this Warrant for all purposes, notwithstanding any notice
to the contrary.

               8.2 Warrant Agent. The Company may, by written notice to the
Holder, appoint an agent for the purpose of maintaining the Warrant Register
referred to in Section 8.1 above, issuing the Common Stock or other securities
then issuable upon the exercise of this Warrant, exchanging this Warrant,
replacing this Warrant, or any or all of the foregoing. Thereafter, any such
registration, issuance, exchange, or replacement, as the case may be, shall be
made at the office of such agent.

               8.3 Transferability and Non-Negotiability of Warrant. This
Warrant may not be transferred or assigned in whole or in part without
compliance with all applicable federal and state securities laws by the
transferor and the transferee (including the delivery of investment
representation letters and legal opinions reasonably satisfactory to the
Company, if such are requested by the Company), provided, however, that this
Warrant may not be transferred in part unless such transfer is to a transferee
who pursuant to such transfer receives the right to purchase at least 50,000
shares hereunder. Subject to the provisions of this Warrant with respect to
compliance with the Securities Act of 1933, as amended (the “Act”), title to
this Warrant may be transferred by endorsement (by the Holder executing the
Assignment Form attached hereto (the “Assignment Form”) and delivery in the same
manner as a negotiable instrument transferable by endorsement and delivery.

               8.4 Exchange of Warrant Upon a Transfer. On surrender of this
Warrant for exchange, properly endorsed on the Assignment Form and subject to
the provisions of this Warrant with respect to compliance with the Act and with
the limitations on assignments and transfers and contained in this Section 7,
the Company at its expense shall issue to or on the order of the Holder a new
warrant or warrants of like tenor, in the name of the Holder or as the Holder
(on payment by the Holder of any applicable transfer taxes) may direct, for the
number of shares issuable upon exercise hereof.

               8.5 Compliance with Securities Laws.

                    (a) The Holder of this Warrant, by acceptance hereof,
acknowledges that this Warrant and the shares of Common Stock to be issued upon
exercise hereof are being acquired solely for the Holder’s own account and not
as a nominee for any other party, and for investment, and that the Holder will
not offer, sell or otherwise dispose of this Warrant or any shares of Common
Stock to be issued upon exercise hereof except under circumstances that will not
result in a violation of the Act or any state securities laws. Upon exercise of
this Warrant, the Holder shall, if requested by the Company, confirm in writing,
in a form satisfactory to the Company, that the shares of Common Stock so
purchased are being acquired solely for the Holder’s own account and not as a
nominee for any other party, for investment, and not with a view toward
distribution or resale.

                    (b) This Warrant and all shares of Common Stock issued upon
exercise hereof shall be stamped or imprinted with a legend in substantially the
following form (in addition to any legend required by state securities laws):

THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. SUCH SECURITIES AND

-3-

--------------------------------------------------------------------------------



ANY SECURITIES OR SHARES ISSUED HEREUNDER OR THEREUNDER MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER
SAID ACT. COPIES OF THE AGREEMENT COVERING THE PURCHASE OF THESE SECURITIES AND
RESTRICTING THEIR TRANSFER OR SALE MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST
MADE BY THE HOLDER OR RECORD HEREOF TO THE SECRETARY OF THE COMPANY AT THE
PRINCIPAL EXECUTIVE OFFICES OF THE COMPANY.

          9. Reservation of Stock. The Company covenants that during the term
this Warrant is exercisable, the Company will reserve from its authorized and
unissued Common Stock a sufficient number of shares to provide for the issuance
of Common Stock upon the exercise of this Warrant and, from time to time, will
take all steps necessary to amend its Articles of Incorporation (the “Articles”)
to provide sufficient reserves of shares of Common Stock issuable upon exercise
of this Warrant. The Company further covenants that all shares that may be
issued upon the exercise of rights represented by this Warrant, upon exercise of
the rights represented by this Warrant and payment of the Exercise Price, all as
set forth herein, will be free from all taxes, liens and charges in respect of
the issue thereof (other than taxes in respect of any transfer occurring
contemporaneously or otherwise specified herein). The Company agrees that its
issuance of this Warrant shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for shares of Common Stock upon the exercise of this
Warrant.

          10. Notices. Upon the written request of the holder, whenever the
Exercise Price or number of shares purchasable hereunder shall be adjusted
pursuant to Section 12 hereof, the Company shall issue a certificate signed by
its Chief Financial Officer setting forth, in reasonable detail, the event
requiring the adjustment, the amount of the adjustment, the method by which such
adjustment was calculated, and the Exercise Price and number of shares
purchasable hereunder after giving effect to such adjustment, and shall cause a
copy of such certificate to be mailed (by first-class mail, postage prepaid) to
the Holder of this Warrant. All notices and requests required under this Warrant
shall be in writing and shall be deemed to have been given for all purposes (a)
upon personal delivery, (b) one day after being sent, when sent by professional
overnight courier service from and to locations within the continental United
States, (c) five days after posting when sent by registered or certified mail,
or (d) on the date of transmission (if transmitted during normal business hours
otherwise on the next succeeding business day) when sent by telegram, telegraph,
telex or fax, addressed to the Holder at its address set forth on the Warrant
Register, and addressed to the Company at Vycor Medical Inc., 80 Orville Drive,
Suite 100, Bohemia, NY 11716, Fax: (631) 794 2444. The Holder or the Company may
from time to time by notice in writing delivered as provided herein, designate a
different mailing address to which such notices or requests shall thereafter be
delivered.

          11. Amendments.

               11.1 Amendment. Any term of this Warrant may be amended with the
written consent of the Company and the Holder. Any amendment effected in
accordance with this Section 11 shall be binding upon the Company and each
future holder of this Warrant.

               11.2 Waiver. No waivers of, or exceptions to, any term, condition
or provision of this Warrant, in any one or more instances, shall be deemed to
be, or construed as, a further or continuing waiver of any such term, condition
or provision.

          12. Adjustments. The Exercise Price and the number of shares
purchasable hereunder are subject to adjustment from time to time as follows:

               11.1 Merger, Sale of Assets, etc. If at any time while this
Warrant, or any portion thereof, is outstanding and unexpired there shall be (a)
a reorganization (other than a combination, reclassification, exchange or
subdivision of shares otherwise provided for herein), (b) a merger or
consolidation of the Company with or into another corporation in which the
Company is not the surviving entity, or a reverse triangular merger in which the
Company is the surviving entity but the shares of the Company’s capital stock
outstanding immediately prior to the merger are converted by

-4-

--------------------------------------------------------------------------------



virtue of the merger into other property, whether in the form of securities,
cash, or otherwise, or (c) a sale or transfer of the Company’s properties and
assets as, or substantially as, an entirety to any other person, then, as a part
of such reorganization, merger, consolidation, sale or transfer, lawful
provision shall be made so that the holder of this Warrant shall thereafter be
entitled to receive upon exercise of this Warrant, during the period specified
herein and upon payment of the Exercise Price then in effect, the number of
shares of stock or other securities or property of the successor corporation
resulting from such reorganization, merger, consolidation, sale or transfer that
a holder of the shares deliverable upon exercise of this Warrant would have been
entitled to receive in such reorganization, consolidation, merger, sale or
transfer if this Warrant had been exercised immediately before such
reorganization, merger, consolidation, sale or transfer, all subject to further
adjustment as provided in this Section 12. The foregoing provisions of this
Section 12.1 shall similarly apply to successive reorganizations,
consolidations, mergers, sales and transfers and to the stock or securities of
any other corporation that are at the time receivable upon the exercise of this
Warrant. If the per-share consideration payable to the Holder for shares in
connection with any such transaction is in a form other than cash or marketable
securities, then the value of such consideration shall be determined in good
faith by the Company’s Board of Directors. In all events, appropriate adjustment
(as determined in good faith by the Company’s Board of Directors) shall be made
in the application of the provisions of this Warrant with respect to the rights
and interests of the Holder after the transaction, to the end that the
provisions of this Warrant shall be applicable after that event, as near as
reasonably may be, in relation to any shares or other property deliverable after
that event upon exercise of this Warrant.

               12.2 Reclassification, etc. If the Company, at any time while
this Warrant, or any portion thereof, remains outstanding and unexpired by
reclassification of securities or otherwise, shall change any of the securities
as to which purchase rights under this Warrant exist into the same or a
different number of securities of any other class or classes, this Warrant shall
thereafter represent the right to acquire such number and kind of securities as
would have been issuable as the result of such change with respect to the
securities that were subject to the purchase rights under this Warrant
immediately prior to such reclassification or other change and the Exercise
Price therefor shall be appropriately adjusted, all subject to further
adjustment as provided in this Section 12.

               12.3 Split, Subdivision or Combination of Shares. If the Company
at any time while this warrant, or any portion thereof, remains outstanding and
unexpired shall split, subdivide or combine the securities as to which purchase
rights under this Warrant exist, into a different number of securities of the
same class, the Exercise Price for such securities shall be proportionately
decreased in the case of a split or subdivision or proportionately increased in
the case of a combination.

               12.4 Adjustments for Dividends in Stock or Other Securities or
Property. If while this Warrant, or any portion thereof, remains outstanding and
unexpired the holders of the securities as to which purchase rights under this
Warrant exist at the time shall have received, or, on or after the record date
fixed for the determination of eligible shareholders, shall have become entitled
to receive, without payment therefor, other or additional stock or other
securities or property (other than cash) of the Company by way of dividend, then
and in each case, this Warrant shall represent the right to acquire, in addition
to the number of shares of the security receivable upon exercise of this
Warrant, and without payment of any additional consideration therefor, the
amount of such other or additional stock or other securities or property (other
than cash) of the Company that such holder would hold on the date of such
exercise had it been the holder of record of the security receivable upon
exercise of this Warrant on the date hereof and had thereafter, during the
period from the date hereof to and including the date of such exercise, retained
such shares and/or all other additional stock available by it as aforesaid
during such period, giving effect to all adjustments called for during such
period by the provisions of this Section 12.

               12.5 Certificate as to Adjustments. Upon the occurrence of each
adjustment or readjustment pursuant to this Section 12, the Company shall, upon
the written request, at any time, of any Holder of this Warrant, furnish or
cause to be furnished to such Holder a like certificate setting forth: (a)
adjustments and readjustments in accordance with the terms hereof; (b) the
Exercise Price at the time in effect; and (c) the number of shares and the
amount, if any, of other property that at the time would be received upon the
exercise of the Warrant.

-5-

--------------------------------------------------------------------------------



          13. Miscellaneous.

                    (a) Attorneys’ Fees. In any action at law or in equity to
enforce any of the provisions or rights under this Warrant, the unsuccessful
party to such litigation, as determined by the court in a final judgment or
decree, shall pay the successful party all costs, expenses and reasonable
attorneys’ fees incurred by the successful party (including, without limitation,
costs, expenses and fees on any appeal).

                    (b) Governing Law; Venue. This Warrant and the legal
relations between the Holder and the Company shall be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and performed in such State and without regard to conflicts of law
doctrines of any other State or country. In the event of any action at law or
equity to enforce any of the provisions or rights under this Agreement, the
parties agree that the proper venue for such action is New York City, New York
and that the parties may bring such an action to enforce their respective rights
under this Agreement only in a court located within the Borough of Manhattan,
State of New York. The parties further agree that such court shall have personal
jurisdiction over each of the parties to this Agreement.

          IN WITNESS WHEREOF, VYCOR MEDICAL, INC. has caused this Warrant to be
executed by its officers thereunto duly authorized.

Dated: December 29, 2009

VYCOR MEDICAL, INC.

By: _______________________

ATTEST:

By: _______________________

-6-

--------------------------------------------------------------------------------



NOTICE OF EXERCISE

To: VYCOR MEDICAL, INC.

          (1) The undersigned hereby elects to purchase shares of Common Stock
of VYCOR MEDICAL, INC., pursuant to the terms of the attached Warrant, and
tenders herewith payment of the purchase price for such shares in full.

          (2) In exercising this Warrant, the undersigned hereby confirms and
acknowledges that the shares of Common Stock or the Common Stock are being
acquired solely for the account of the undersigned and not as a nominee for any
other party, and for investment, and that the undersigned will not offer, sell
or otherwise dispose of any such shares of Common Stock or Common Stock except
under circumstances that will not result in a violation of the Securities Act of
1933, as amended, or any state securities laws.

          (3) Please issue a certificate or certificates representing those
shares of Common Stock in the name of the undersigned or in such other name as
is specified below:

(Name)

          (4) Please issue a new Warrant for the unexercised portion of the
attached Warrant in the name of the undersigned or in such other name as is
specified below:

(Name)

(Date)

(Signature)

-7-

--------------------------------------------------------------------------------



ASSIGNMENT FORM

          FOR VALUE RECEIVED, the undersigned registered owner of this Warrant
hereby sells, assigns and transfers unto the Assignee named below all of the
rights of the undersigned under the within Warrant, with respect to the number
of shares of Common Stock (or Common Stock) set forth below:

 

 

 

NAME OF ASSIGNEE

ADDRESS

NO. OF SHARES

     

And does hereby constitute and appoint __________________ as Attorney-in-Fact to
make such transfer on the books of VYCOR MEDICAL, INC., maintained for the
purpose, with full power of substitution in the premises.

          The undersigned also represents that, by assignment hereof, the
Assignee acknowledges that this Warrant and the shares of stock to be issued
upon exercise hereof or conversion thereof are being acquired for investment and
that the Assignee will not offer, sell or otherwise dispose of this Warrant or
any shares of stock to be issued upon exercise hereof or conversion thereof
except under circumstances which will not result in a violation of the
Securities Act of 1933, as amended, or any state securities laws. Further, the
Assignee has acknowledged that upon exercise of this Warrant, the Assignee
shall, if requested by the Company, confirm in writing, in a form satisfactory
to the Company, that the shares of stock so purchased are being acquired for
investment and not with a view toward distribution or resale.

Dated:

Signature of Holder:

____________________

ATTEST:

Signature of Assignee

____________________

-8-

--------------------------------------------------------------------------------